[Cite as State v. Carpenter, 2019-Ohio-58.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                SENECA COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 13-18-16

        v.

TYREE L. CARPENTER,                                       OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Seneca County Common Pleas Court
                            Trial Court No. 16-CR-0073

                                      Judgment Affirmed

                           Date of Decision:   January 14, 2019




APPEARANCES:

        Robert A. Miller for Appellant

        Stephanie J. Kiser for Appellee
Case No. 13-18-16


ZIMMERMAN, P.J.

       {¶1} Defendant-appellant, Tyree L. Carpenter (“Carpenter”), appeals the

April 27, 2018 judgment entry of sentence of the Seneca County Court of Common

Pleas. For the reasons that follow, we affirm.

       {¶2} This case stems from a series of drug-related events, including the

overdose of Meredith Breech (“Breech”) and overdose death of Steffen Yarris

(“Yarris”), that took place between August 2015 and April 2016 in Fostoria, Ohio.

The city of Fostoria is situated at the convergence of Hancock, Seneca, and Wood

Counties. However, the events at issue in this case transpired in only Hancock and

Seneca Counties.

       {¶3} On August 8, 2016, the Seneca County Grand Jury indicted Carpenter

on thirteen counts, including: Counts One and Three of possession of heroin in

violation of R.C. 2925.11(A), (C)(6)(a), both fifth-degree felonies; Count Two of

trafficking in cocaine in violation of R.C. 2925.03(A)(1), (C)(4)(a), a fifth-degree

felony; Counts Four and Six of trafficking in heroin in violation of R.C.

2925.03(A)(1), (C)(6)(a), both fifth-degree felonies; Counts Five and Seven of

corrupting another with drugs in violation of R.C. 2925.02(A)(3), (C)(1)(a), both

second-degree felonies; Count Eight of aggravated trafficking in drugs in violation

of R.C. 2925.03(A)(2), (C)(1)(a), a fourth-degree felony; Count Nine of possession

of cocaine in violation of R.C. 2925.11(A), (C)(4)(a), a fifth-degree felony; Counts


                                        -2-
Case No. 13-18-16


Ten and Thirteen of possessing criminal tools in violation of R.C. 2923.24(A), (C),

both fifth-degree felonies; Count Eleven of trafficking in heroin in violation of R.C.

2925.03(A)(2), (C)(6)(c), a third-degree felony; and Count Twelve of trafficking in

cocaine in violation of R.C. 2925.03(A)(2), (C)(4)(b), a fourth-degree felony. (Doc.

No. 4). The indictment included forfeiture specifications as to Counts Three, Eight,

Nine, Eleven, and Twelve and specifications that the offense was committed in the

vicinity of a juvenile as to Counts Eleven and Twelve. (Id.). On August 17, 2016,

Carpenter appeared for arraignment and entered pleas of not guilty. (Doc. No. 10).

       {¶4} On August 30, 2016, under a superseding indictment, the Seneca

County Grand Jury indicted Carpenter on three additional counts: Count Fourteen

of aggravated trafficking in drugs in violation of R.C. 2925.03(A)(2), (C)(1)(a), a

fourth-degree felony; Count Fifteen of corrupting another with drugs in violation of

R.C. 2925.02(A)(3), (C)(1)(a), a second-degree felony; and Count Sixteen of

involuntary manslaughter in violation of R.C. 2903.04(A), (C), a first-degree felony.

(Doc. No. 15). The superseding indictment alleged that the offenses described in

Counts Thirteen, Fourteen, and Fifteen occurred in Hancock County, Ohio. (Id.).

The superseding indictment also included a forfeiture specification as to Count One

in addition to all of the specifications contained in the original indictment. (Id.).

On September 8, 2016, Carpenter appeared for arraignment and entered pleas of not

guilty to the new indictment. (Doc. No. 24).


                                         -3-
Case No. 13-18-16


        {¶5} On September 22, 2016, Carpenter filed a “motion to separate trials

and to dismiss indictments.” (Doc. No. 26). The next day, Carpenter filed a motion

to dismiss for improper venue. (Doc. No. 27). Further, on September 26, 2016,

Carpenter filed a motion to suppress evidence. (Doc. No. 28).

        {¶6} The State filed its memorandums in opposition to Carpenter’s motions

to separate trials and to dismiss the indictment on November 21, 2016 and filed its

memorandum opposing Carpenter’s motion to suppress on December 2, 2016.

(Doc. Nos. 37, 38, 42). Ultimately, the trial court denied all of Carpenter’s motions.

(Doc. No. 57).

        {¶7} The case proceeded to a jury trial on April 23-26, 2018. (Doc. No.

147).1 During the trial, the State filed a motion to dismiss Counts Six and Seven of

the superseding indictment, which the trial court granted. (Doc. Nos. 145, 146).

        {¶8} On April 26, 2017, the jury found Carpenter guilty of Counts One,

Three, Four, Five, Eight, Nine, Ten, Eleven, Twelve, Thirteen, Fourteen, Fifteen,

and Sixteen but not guilty of Count Two of the superseding indictment. (Doc. Nos.

147, 148). Further, the jury found that the currency and property identified under

the specifications in Counts One, Eight, Nine, and Eleven, were subject to forfeiture,




1
  Kelsey Degen, a forensic analyst with the Ohio Bureau of Criminal Identification and Investigation,
Detective Shawn Vallery of the Tiffin Police Department, Gregory Keiser, a fireman and EMS with the
Fostoria Fire Department, and Dr. Robert Forney, the chief toxicologist with the Lucas County Coroner’s
Office, were deposed on April 19, 2017 because they were unavailable to attend Carpenter’s trial. (See Doc.
Nos. 124, 125, 133). Their depositions were played for the jury.

                                                   -4-
Case No. 13-18-16


that the property and some of the currency identified in Count Three were subject

to forfeiture, and that the currency and some of the property identified in Count

Twelve were subject to forfeiture. (Id.); (Id.). The jury also found Carpenter guilty

of the specifications in Counts Eleven and Twelve alleging that Carpenter

committed the offenses in the vicinity of a juvenile. (Id.); (Id.).

         {¶9} On April 26, 2018, the trial court sentenced Carpenter to 12 months

in prison on Counts One, Three, Nine, Ten, and Thirteen, respectively, 8 years in

prison on Count Five, 18 months in prison on Counts Eight and Twelve,

respectively, 36 months in prison on Count Eleven, and 11 years in prison on Count

Sixteen. (Doc. No. 151). The prison terms imposed by the trial court were ordered

to be served consecutively for an aggregate sentence of 19 years and 132 months in

prison. (Id.).2        The trial court filed its judgment entry of sentence on April 27,

2017. (Id.).

         {¶10} Carpenter filed his notice of appeal on May 14, 2018. (Doc. No. 156).

He raises three assignments of error for our review. For ease of our discussion, we

will review Carpenter’s second and third assignments of error together, followed by

his first assignment of error.




2
 The trial court also ordered that Carpenter serve the aggregate sentence in this case consecutively to another
case for an aggregate sentence of 19 years and 168 months in prison. (Doc. No. 151). The trial court merged
Counts Four and Five, and Counts Fourteen, Fifteen, and Sixteen, for purposes of sentencing. (Id.).

                                                     -5-
Case No. 13-18-16


                            Assignment of Error No. II

       Appellant’s convictions were not supported by legally sufficient
       evidence.

                            Assignment of Error No. III

       Appellant’s convictions were against the manifest weight of the
       evidence.

       {¶11} In his second and third assignments of error, Carpenter argues that his

convictions are based on insufficient evidence and are against the manifest weight

of the evidence. In particular, in his second assignment of error, he argues that the

State presented insufficient evidence that: (1) he possessed heroin, cocaine, or

criminal tools; (2) he “knowingly prepared for shipment, shipped, transported,

delivered, prepared for distribution, or distributed any illegal narcotics”; (3) Breech

suffered serious physical harm; and (4) he was “an independently sufficient cause

of Yarris’[s] death or serious physical harm.” (Appellant’s Brief at 26-28). In his

third assignment of error, he specifically argues that the weight of the evidence

shows that: (1) he did not possess heroin as alleged in Counts One and Three of the

superseding indictment; (2) he did not knowingly prepare for shipment, ship,

transport, deliver, prepare for distribution, or distribute any illegal narcotics; (3) he

did not provide Beech with a substance which caused her serious physical harm;

and (4) the heroin that he allegedly provided Yarris “in-and-of-itself” did not cause

Yarris’s death or serious physical harm. (Appellant’s Brief at 33).


                                          -6-
Case No. 13-18-16


                                  Standard of Review

       {¶12} Manifest “weight of the evidence and sufficiency of the evidence are

clearly different legal concepts.” State v. Thompkins, 78 Ohio St. 3d 380, 389

(1997). Thus, we address each legal concept individually.

       {¶13} “An appellate court’s function when reviewing the sufficiency of the

evidence to support a criminal conviction is to examine the evidence admitted at

trial to determine whether such evidence, if believed, would convince the average

mind of the defendant’s guilt beyond a reasonable doubt.” State v. Jenks, 61 Ohio

St.3d 259 (1981), paragraph two of the syllabus, superseded by state constitutional

amendment on other grounds, State v. Smith, 80 Ohio St. 3d 89 (1997). Accordingly,

“[t]he relevant inquiry is whether, after viewing the evidence in a light most

favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt.” Id. “In deciding if the

evidence was sufficient, we neither resolve evidentiary conflicts nor assess the

credibility of witnesses, as both are functions reserved for the trier of fact.” State v.

Jones, 1st Dist. Hamilton Nos. C-120570 and C-120571, 2013-Ohio-4775, ¶ 33,

citing State v. Williams, 197 Ohio App. 3d 505, 2011-Ohio-6267, ¶ 25 (1st Dist.).

See also State v. Berry, 3d Dist. Defiance No. 4-12-03, 2013-Ohio-2380, ¶ 19

(“Sufficiency of the evidence is a test of adequacy rather than credibility or weight

of the evidence.”), citing Thompkins at 386.


                                          -7-
Case No. 13-18-16


       {¶14} On the other hand, in determining whether a conviction is against the

manifest weight of the evidence, a reviewing court must examine the entire record,

“‘weigh[ ] the evidence and all reasonable inferences, consider[ ] the credibility of

witnesses and determine[ ] whether in resolving conflicts in the evidence, the [trier

of fact] clearly lost its way and created such a manifest miscarriage of justice that

the conviction must be reversed and a new trial ordered.’” Thompkins at 387,

quoting State v. Martin, 20 Ohio App. 3d 172, 175 (1st Dist.1983). A reviewing

court must, however, allow the trier of fact appropriate discretion on matters relating

to the weight of the evidence and the credibility of the witnesses. State v. DeHass,

10 Ohio St. 2d 230, 231 (1967). When applying the manifest-weight standard,

“[o]nly in exceptional cases, where the evidence ‘weighs heavily against the

conviction,’ should an appellate court overturn the trial court’s judgment.” State v.

Haller, 3d Dist. Allen No. 1-11-34, 2012-Ohio-5233, ¶ 9, quoting State v.

Hunter, 131 Ohio St. 3d 67, 2011-Ohio-6524, ¶ 119.

                        Sufficiency of the Evidence Analysis

       {¶15} We begin by addressing Carpenter’s sufficiency-of-the-evidence

argument as it relates to his possession-of-heroin, -cocaine, and -criminal-tools

convictions, followed by his sufficiency-of the-evidence argument as it relates to

his trafficking convictions, then we will address his sufficiency-of-the-evidence

argument as it relates to his corrupting-another-with-drugs convictions. Finally, we


                                         -8-
Case No. 13-18-16


will address his sufficiency-of-the-evidence argument as it relates to his

involuntary-manslaughter conviction. See State v. Velez, 3d Dist. Putnam No. 12-

13-10, 2014-Ohio-1788, ¶ 68, citing State v. Wimmer, 3d Dist. Marion No. 9-98-46,

1999 WL 355190, *1 (Mar. 26, 1999).

       {¶16} Carpenter was convicted of possessing drugs under R.C. 2925.11(A),

with the R.C. 2925.11(C)(6)(a) and (C)(4)(a) specifications that he possessed heroin

and cocaine, respectively. R.C. 2925.11(A) provides, “No person shall knowingly

obtain, possess, or use a controlled substance or a controlled substance analog.”

       {¶17} Carpenter was also convicted of possessing-criminal-tools, which is

codified under R.C. 2923.24 and provides, in relevant part, “No person shall possess

or have under the person’s control any substance, device, instrument, or article, with

purpose to use it criminally.” R.C. 2923.24(A).

       {¶18} On appeal, Carpenter argues only that there is insufficient evidence

that he possessed the heroin, cocaine, or criminal tools. Because it is the only

element that Carpenter challenges on appeal, we will review the sufficiency of the

evidence supporting only as to whether he possessed the heroin, cocaine, and

criminal tools.

       {¶19} “‘Possess’ or ‘possession’ means having control over a thing or

substance, but may not be inferred solely from mere access to the thing or substance

through ownership or occupation of the premises upon which the thing or substance


                                         -9-
Case No. 13-18-16


is found.” R.C. 2925.01(K). “The issue of whether a person charged with drug [or

criminal-tools] possession knowingly possessed a controlled substance ‘is to be

determined from all the attendant facts and circumstances available.’” State v.

Brooks, 3d Dist. Hancock No. 5-11-11, 2012-Ohio-5235, ¶ 45, quoting State v.

Teamer, 82 Ohio St. 3d 490, 492 (1998).

        {¶20} Carpenter challenges the sufficiency of the evidence as to his

possession-of-heroin convictions under Counts One and Three of the superseding

indictment, possession-of-cocaine conviction under Count Nine, and possession-of-

criminal-tools conviction under Count Ten.3                     Carpenter contends that his

possession-of-heroin, -cocaine, and -criminal-tools convictions are based on

insufficient evidence because the State failed to prove that he actually possessed

those items. However, in his analysis, Carpenter ignores the doctrine of constructive

possession. Indeed, “[p]ossession of drugs can be either actual or constructive.”

State v. Bustamante, 3d Dist. Seneca Nos. 13-12-26 and 13-13-04, 2013-Ohio-4975,

¶ 25, citing State v. Cooper, 3d Dist. Marion No. 9-06-49, 2007-Ohio-4973, ¶ 2,

citing State v. Wolery, 46 Ohio St. 2d 316, 329 (1976) and State v. Haynes, 25 Ohio

St.2d 264 (1971).

        {¶21} “‘A person has “actual possession” of an item if the item is within his

immediate physical possession.’” Id., quoting State v. Williams, 4th Dist. Ross No.


3
  Carpenter does not contest that he possessed criminal tools as alleged in Count 13 of the superseding
indictment. (Appellant’s Brief at 29).

                                                -10-
Case No. 13-18-16


03CA2736, 2004-Ohio-1130, ¶ 23.         However, “[a] person has ‘constructive

possession’ if he is able to exercise dominion and control over an item, even if the

individual does not have immediate physical possession of it.” Id., citing State v.

Hankerson, 70 Ohio St. 2d 87 (1982), syllabus and Wolery at 329. “For constructive

possession to exist, ‘[i]t must also be shown that the person was conscious of the

presence of the object.’” Id., quoting Hankerson at 91. “Finally, the State may

prove the existence of the various elements of constructive possession of contraband

by circumstantial evidence alone.” Id., citing State v. Stewart, 3d Dist. Seneca No.

13-08-18, 2009-Ohio-3411, ¶ 51. See also Jenks, 61 Ohio St. 3d at 272-73. “Absent

a defendant’s admission, the surrounding facts and circumstances, including the

defendant’s actions, are evidence that the trier of fact can consider in determining

whether the defendant had constructive possession.” State v. Voll, 3d Dist. Union

No. 14-12-04, 2012-Ohio-3900, ¶ 19, citing State v. Norman, 10th Dist. Franklin

No. 03AP-298, 2003-Ohio-7038, ¶ 31 and State v. Baker, 10th Dist. Franklin No.

02AP-627, 2003-Ohio-633, ¶ 23.

       {¶22} Viewing the evidence in a light most favorable to the prosecution, we

conclude that Carpenter’s possession-of-heroin, -cocaine, and -criminal-tools

convictions under Counts One, Three, Nine, and Ten are supported by sufficient

evidence. A rational trier of fact could have found that Carpenter had constructive

possession of the heroin discovered on August 1 (Country Club Inn & Suites) and


                                       -11-
Case No. 13-18-16


on August 31 (825 South Main Street, Apartment A), 2015, respectively, and the

cocaine and criminal tools discovered on October 15, 2015—that is, that he

exercised dominion and control over the heroin, cocaine, and criminal tools.4

         {¶23} In our review of the record, the State presented sufficient evidence

that Carpenter exercised dominion and control over the heroin discovered on August

1, 2015. The heroin, discovered in Carpenter’s hotel room, was found in close

proximity to Carpenter. State v. Townsend, 2d Dist. Montgomery No. 18670, 2001
WL 959186, *3 (Aug. 24, 2001) (“Although mere presence in the vicinity of drugs

does not prove dominion and control, readily accessible drugs in close proximity to

an accused may constitute sufficient circumstantial evidence to support a finding of

constructive possession.”), citing State v. Scalf, 126 Ohio App. 3d 614, 620 (8th

Dist.1998). Carpenter was the only person found inside that hotel room at the time

the heroin was discovered in plain sight on the floor of that room. See State v.

Wilson, 8th Dist. Cuyahoga No. 102231, 2015-Ohio-4979, ¶ 32 (concluding that

Wilson exercised constructive possession over drugs discovered in his hotel room

because, in part, Wilson was found in the hotel room with the drugs); State v.

Williams, 190 Ohio App. 3d 645, 2010-Ohio-5259, ¶ 15 (10th Dist.) (“The cocaine




4
  As to the heroin discovered on August 1, 2015, Carpenter attempts to challenge the admission of cell-phone
records contained in State’s Exhibit 5 and Officer Elliott’s testimony that such constitute evidence of “‘basic
trafficking lingo.’” (Appellant’s Brief at 24, quoting Apr. 23, 2018 Tr., Vol. I, at 175). However, Carpenter
failed to properly raise this argument as he is required to do under App.R. 12 and 16. Thus, we need not, and
will not, address this argument as to his possession-of-heroin conviction under Count One.

                                                    -12-
Case No. 13-18-16


and materials used to process crack cocaine were in plain sight once officers entered

the room.”); State v. Rampey, 5th Dist. No. 2004 CA 00102, 2006-Ohio-1383, ¶ 51

(holding that evidence is sufficient to prove knowing possession of cocaine where

cocaine was found “in plain sight in [defendant’s] truck after he was arrested getting

out of his truck”).

       {¶24} Moreover, Carpenter exhibited some authority or control over the

hotel room when he invited Officer Nate Elliott (“Officer Elliott”), formerly of the

Fostoria Police Department, into the room and consented to it being searched by

Officer Elliott. See Williams at ¶ 15 (noting that, because Williams “was the person

who answered the door when the marshals knocked,” it suggested “that he had some

authority over or control of the hotel room”). And, importantly, Carpenter never

contested that the heroin belonged to him; rather, he informed Officer Elliott that he

did not use drugs—an implication that he was aware that the bag on the floor

contained drugs. See State v. Pierce, 3d Dist. Paulding No. 11-09-05, 2010-Ohio-

478, ¶ 31 (concluding that Pierce exercised dominion and control over a vehicle,

and consequently cocaine found in the vehicle, in part, because of “his knowledge

of the contents of that vehicle, particularly the glove box”); Townsend at *3

(concluding that Townsend exercised dominion and control over cocaine, in part,

because he “appeared to be ‘“conscious of the presence of the [cocaine].”’”),




                                        -13-
Case No. 13-18-16


quoting State v. Thomas, 107 Ohio App. 3d 239, 244 (5th Dist.1995), quoting

Hankerson, 70 Ohio St. 2d at 91.

       {¶25} For these reasons, we conclude that a rational trier of fact could

conclude beyond a reasonable doubt that Carpenter constructively possessed the

heroin. Consequently, Carpenter’s possession-of-heroin conviction under Count

One is based on sufficient evidence.

       {¶26} The State also presented sufficient evidence that Carpenter

constructively possessed the heroin discovered on August 31, 2015. Officer Elliott

informed the jury that he saw Carpenter outside of the residence located at 825 South

Main Street, chased him around the residence, and eventually caught him as he was

entering Apartment A. Similar to our discussion of Carpenter’s heroin possession

under Count One, Carpenter being found in proximity to Apartment A of 825 South

Main Street (where the heroin was discovered) may not conclusively establish that

he possessed the heroin discovered at that residence; rather, it is one fact that the

State offered to prove that Carpenter constructively possessed the heroin found

therein. See State v. Durr, 4th Dist. Scioto No. 11CA3411, 2012-Ohio-4691, ¶ 46

(noting that a defendant’s “‘[m]ere presence in the vicinity of illegal drugs, coupled

with another factor or factors probative of dominion or control over the contraband,

may establish constructive possession’”), quoting State v. Riggs, 4th Dist.

Washington No. 98CA39, 1999 WL 727952, *5 (Sept. 13, 1999).


                                        -14-
Case No. 13-18-16


       {¶27} In this case, in addition to Carpenter being in proximity of the South

Main Street apartment where the heroin was discovered, the State also presented

evidence that: (1) law enforcement was surveilling that location for evidence of

drug trafficking; (2) law enforcement knew that Carpenter resided at the residence

with Makyla La Salle Parker (“Parker”); and (3) law enforcement did not suspect

that Parker was trafficking drugs. In addition, Officer Elliott informed the jury that

he discovered narcotics on Jonathan Zickefoose (“Zickefoose”) subsequent to

stopping Zickefoose after observing Zickefoose go to the South Main Street

residence.

       {¶28} Moreover, Officer Elliott described for the jury the vast amount of

drug evidence that law enforcement discovered in the residence. (See State’s Ex.

15). Compare Durr at ¶ 51 (“‘The presence of such a vast amount of drug evidence

in the [house] supports an inference that [Durr] knew about the presence of the drugs

and the he * * * exercised control over each of the items found.’”), quoting Riggs at

*5, citing State v. Soto, 8th Dist. Cuyahoga No. 57301, 1990 WL 145651 (Oct. 4,

1990). Considering the totality of that evidence, the jury could infer that Carpenter

knew that there were controlled substances in the residence and that he was capable

of exercising dominion and control over those substances, including the heroin.

Durr at ¶ 51; State v. Miller, 9th Dist. Wayne No. 1911, 1984 WL 4736, *3 (Feb. 1,

1984) (rejecting Miller’s sufficiency-of-the-evidence argument that the State failed


                                        -15-
Case No. 13-18-16


to prove that he constructively possessed stolen property because he shared the

residence with another person). Thus, there is sufficient evidence establishing

Carpenter’s constructive possession of the heroin discovered on August 31, 2015.

Durr at ¶ 51. Therefore, Carpenter’s possession-of-heroin conviction under Count

Three is based on sufficient evidence.

       {¶29} As to Counts Nine and Ten, the State presented sufficient evidence

that Carpenter possessed cocaine and criminal tools as alleged in the superseding

indictment. Officer Elliott explicitly stated that law enforcement was certain that

Carpenter was present and utilizing Room 14 of the Fostoria Motel prior to

executing the October 15, 2015 search warrant of the room. Further, Breech

testified that she obtained the heroin, which led to her overdose, at Room 14 of the

Fostoria Motel from an individual known to her as TC—whom Breech identified in

the courtroom as Carpenter. Breech testified that she contacted Carpenter at a phone

number known to law enforcement as belonging to Carpenter.

       {¶30} Moreover, similar to the vast amount of drug evidence discovered as

a result of the August 31, 2015 search warrant, law enforcement discovered a vast

amount of drug evidence in Room 14, including the cocaine and digital scale at issue

pursuant to the October 15, 2015 search warrant. See Durr at ¶ 51. Officer Elliott

described to the jury how drug traffickers utilize digital scales to weigh and traffic

drugs and told the jury that drug residue was found on the digital scale. Thus, based


                                         -16-
Case No. 13-18-16


on the totality of that evidence, we conclude that the jury could properly infer that

Carpenter was aware that drugs and criminal tools were in the motel room and that

he was exercising dominion and control over them. Id. Therefore, establishing

Carpenter’s constructive possession of the drugs and criminal tools in the motel

room, including the cocaine and digital scale.                    Id.   Accordingly, Carpenter’s

possession-of-cocaine and -criminal-tools convictions are based on sufficient

evidence.

        {¶31} Next, Carpenter challenges the sufficiency of the evidence supporting

his trafficking convictions.5           Carpenter was convicted under R.C. 2925.03 of

aggravated trafficking in drugs as to Counts Eight and Fourteen of the superseding

indictment, trafficking in heroin as to Count Eleven, and trafficking in cocaine as to

Count Twelve. R.C. 2925.03 statute provides, in its relevant part as follows:

        (A) No person shall knowingly do any of the following:

        ***

        (2) Prepare for shipment, ship, transport, deliver, prepare for
        distribution, or distribute a controlled substance or a controlled
        substance analog, when the offender knows or has reasonable cause
        to believe that the controlled substance or a controlled substance
        analog is intended for sale or resale by the offender or another person.


5
  Carpenter does not offer any argument as to how his trafficking-in-heroin conviction under Count Four of
the superseding indictment is based on insufficient evidence as he is required to do under the Rules of
Appellate Procedure. State v. Stelzer, 9th Dist. Summit No. 23174, 2006-Ohio-6912, ¶ 7, citing State v.
Cook, 9th Dist. Summit No. 20675, 2002-Ohio-2646, ¶ 27; App.R. 12; App.R. 16. Accordingly, we decline
to address the sufficiency of the evidence supporting Carpenter’s trafficking-in-heroin conviction under
Count Four. See State v. Jackson, 10th Dist. Franklin No. 14AP-670, 2015-Ohio-3322, ¶ 11, quoting App.R.
12(A)(2).

                                                  -17-
Case No. 13-18-16


R.C. 2925.03(A)(2).

       A person acts knowingly, regardless of his purpose, when he is aware
       that his conduct will probably cause a certain result or will probably
       be of a certain nature. A person has knowledge of circumstances
       when he is aware that such circumstances probably exist.

R.C. 2901.22(B).

       {¶32} Carpenter argues only that there is insufficient evidence that “he

knowingly prepared for shipment, shipped, transported, delivered, prepared for

distribution, or distributed any illegal narcotics.” (Appellant’s Brief at 26, 29).

Thus, we will address only those two elements of the offense.

       {¶33} We conclude that the State presented sufficient circumstantial

evidence that Carpenter knowingly prepared for shipment, shipped, transported,

delivered, prepared for distribution or distributed the controlled substances at issue.

“‘Circumstantial evidence has long been used to successfully support drug

trafficking convictions.’” State v. Delaney, 9th Dist. Summit No. 28663, 2018-

Ohio-727, ¶ 11, quoting State v. Washington, 6th Dist. Ottawa No. OT-12-032,

2014-Ohio-1008, ¶ 36. “‘[T]he convergence of illegal drugs, drug paraphernalia

(including baggies), and large sums of cash permit a reasonable inference that a

person was preparing drugs for shipment.’” Id., quoting State v. Fry, 9th Dist.

Summit No. 23211, 2007-Ohio-3240, ¶ 50, and citing State v. Rutledge, 6th Dist.

Lucas No. L-12-1043, 2013-Ohio-1482, ¶ 15 (collecting cases and stating that

“numerous courts have determined that items such as plastic baggies, digital scales,

                                         -18-
Case No. 13-18-16


and large sums of money are often used in drug trafficking and may constitute

circumstantial evidence * * *.”).

        {¶34} First, Officer Elliott testified that the evidence discovered in Room 14

of the Fostoria Motel on October 15, 2015 is indicative of drug trafficking. He

specifically described the drugs found in close proximity to the digital scale, the

bindles of drugs that were packaged for sale, and the torn lottery paper, indicating

that drugs had already left the premises.6 Compare id. at ¶ 12; Rutledge at ¶ 15;

State v. Little, 9th Dist. Lorain No. 09CA009539, 2010-Ohio-101, ¶ 16.

        {¶35} Next, similar to Officer Elliott’s testimony regarding the October 15,

2015 search warrant, Detective Brandon Bell (“Detective Bell”) of the Fostoria

Police Department described the drug evidence discovered through the execution of

the April 2, 2016 search warrant as indicative of drug trafficking. Specifically,

Detective Bell testified that the scene was indicative of drug trafficking based on

the digital scale found in close proximity to drugs, the number of “pinch baggies”—

used to package drugs—found, and the notebooks with squares torn out of them.

Compare Delaney at ¶ 12; Rutledge at ¶ 15.

        {¶36} Third, text messages were discovered in Yarris’s phone (between

Yarris and Carpenter) reflecting a conversation from April 1, 2016 appearing to



6
 Drug traffickers commonly use folded-up lottery tickets to package heroin. See State v. Pitts, 9th Dist.
Medina No. 17CA0060-M, 2018-Ohio-3216, ¶ 7, 19; State v. Dunbar, 8th Dist. Cuyahoga No. 99740, 2014-
Ohio-383, ¶ 17 (stating that lottery paper is “an item used in heroin trafficking”).

                                                 -19-
Case No. 13-18-16


arrange a drug transaction. (See State’s Ex. 55). In the text messages, Yarris asks

Carpenter if he has “any perks,” to which Carpenter replies that he does not. (Id.).

Then, Yarris asks Carpenter, “Well what do you got,” to which Carpenter responds,

“The usual.” (Id.). Additional text messages from April 2, 2016—the date of

Yarris’s overdose death—appear to arrange a second drug transaction. In particular,

Yarris asks Carpenter at 8:50 a.m. if can stop by Carpenter’s “in the next hour or

two.” (Apr. 23, 2018 Tr., Vol. I, at 203). 14 minutes later, Yarris asked Mary Jane

Yarris (“Mary Jane”), Yarris’s mother, if she could take him to Royal’s Pizza “in

about 40 minutes.” (Id. at 201). In addition, Yarris informs Mary Jane that he “can

get the 40 bucks from dad * * *.” (Id.). The last message sent by Yarris to anyone

was sent at 11:59 a.m.—less than one hour prior to the 911 emergency call involving

Yarris. That message was sent to Carpenter and stated, “I’m here.” (Id. at 203-

204).

        {¶37} Further, Mary Jane testified that she drove Yarris to his father’s office,

then drove him to Royal’s Pizza, which is located at the intersection of Union and

Elm Streets in Fostoria. She further testified that she waited in her vehicle on Union

Street and watched Yarris walk toward Elm Street, eventually returning to the

vehicle after five-to-ten minutes when Yarris requested Mary Jane immediately

drive him to an Arby’s restaurant—the location where he was found dead.




                                          -20-
Case No. 13-18-16


Carpenter was residing at 621 North Union Street at that time, which is adjacent to

Royal’s Pizza.

       {¶38} As we noted from Detective Bell’s testimony, drug-trafficking

evidence was found at that location as a result of the search warrant executed on

April 2, 2016. Based on that evidence, the jury could infer that Carpenter knowingly

sold or offered to sell Yarris a controlled substance. Compare State v. Wilkinson,

8th Dist. Cuyahoga No. 100859, 2014-Ohio-5791, ¶ 28, 32 (concluding that

Wilkinson’s trafficking conviction was based on sufficient evidence, in part,

because “the state presented evidence of cryptic, short-worded text messages sent

between Wilkinson and Marcus that would lead a reasonable person to infer that the

subject matter pertained to the delivery of the parcel”).

       {¶39} Viewing this evidence in a light most favorable to the State,

Carpenter’s trafficking convictions are based on sufficient evidence.

       {¶40} Next, Carpenter argues that his corrupting-another-with-drugs

convictions under Counts Five and Fifteen of the superseding indictment are based

on insufficient evidence because the State presented insufficient evidence (1) that

Breech suffered serious physical harm and (2) that the compound containing

fentanyl that Carpenter sold Yarris independently caused Yarris to suffer serious

physical harm.




                                         -21-
Case No. 13-18-16


      {¶41} The offense of corrupting another with drugs is codified under R.C.

2925.02 and provides, in relevant part:

      (A) No person shall knowingly do any of the following:

      ***

      (3) By any means, administer or furnish to another or induce or
      cause another to use a controlled substance, and thereby cause serious
      physical harm to the other person, or cause the other person to become
      drug dependent.

R.C. 2925.02(A)(3).

      {¶42} We begin by addressing Carpenter’s argument that there is

insufficient evidence that Breech suffered serious physical harm. Because it is the

only element that Carpenter challenges with respect to his conviction under Count

Five, we will address only the serious-physical-harm element of the offense.

“Serious physical harm” means “[a]ny physical harm that carries a substantial risk

of death” and “[a]ny physical harm that involves some permanent incapacity,

whether partial or total, or that involves some temporary, substantial incapacity.”

R.C. 2901.01(A)(5)(b), (c).

      {¶43} The State presented sufficient evidence that Breech suffered serious

physical harm—that is, it is undisputed that Breed suffered a non-lethal overdose.

See State v. Johnson, 3d Dist. Crawford No. 3-10-14, 2010-Ohio-6064, ¶ 32

(concluding that Johnson’s corrupting-another-with-drugs conviction was based on

sufficient evidence because the State presented sufficient evidence that the victim

                                          -22-
Case No. 13-18-16


suffered serious physical harm from a non-lethal overdose). Dr. Patrick Bruss (“Dr.

Bruss”), an emergency-medicine practitioner with Fostoria Community Hospital,

testified that Breech suffered an overdose from heroin, which carries a substantial

risk of death or temporary substantial incapacity. See State v. Potee, 12th Dist.

Clermont No. CA2016-06-045, 2017-Ohio-2926, ¶ 35 (concluding that Potee’s

corrupting-another-with-drugs conviction was based on sufficient evidence based

on, in part, the testimony of “Dr. Looman [who] testified [that] overdosing on heroin

and fentanyl creates a substantial likelihood of death.”); R.C. 2921.01(A)(5)(b).

Likewise, Breech was unresponsive when she was discovered by her mother. See

Potee at ¶ 35 (concluding that the State presented sufficient evidence of serious

physical harm because the victim was found unconscious by first responders shortly

after ingesting the narcotics), citing State v. Church, 12th Dist. Butler No. CA2011-

04-070, 2012-Ohio-3877, ¶ 18 (stating that losing consciousness constitutes serious

physical harm as defined in R.C. 2901.01(A)(5)). Thus, Carpenter’s corrupting-

another-with-drugs conviction under Count Five is based on sufficient evidence.

       {¶44} Next, because it is necessary for the resolution of Carpenter’s

argument regarding his corrupting-another-with-drugs conviction under Count

Fifteen, we must address Carpenter’s sufficiency-of-the-evidence argument as to his

involuntary-manslaughter conviction under Count Sixteen.




                                        -23-
Case No. 13-18-16


          {¶45} The offense of involuntary manslaughter is codified under R.C.

2903.04, and provides, in relevant part, “No person shall cause the death of another

* * * as a proximate result of the offender’s committing or attempting to commit a

felony.” R.C. 2903.04(A). “The culpable mental state of involuntary manslaughter

is supplied by the underlying offense.” State v. Johnson, 8th Dist. Cuyahoga No.

94813, 2011-Ohio-1919, ¶ 54. See State v. Brown, 3d Dist. Hancock No. 5-17-19,

2018-Ohio-899, ¶ 11 (“‘[T]he criminal intent of involuntary manslaughter is

supplied by the criminal intent to do the underlying unlawful act of which the

homicide is a consequence.’”), quoting Potee at ¶ 32.

          {¶46} The predicate-felony offense in this case is aggravated trafficking in

drugs under R.C. 2925.03(A)(2) as alleged in Count Fourteen. As we stated in our

analysis of the sufficiency-of-the-evidence supporting Carpenter’s trafficking

convictions, the culpable-mental state for aggravated trafficking in drugs requires

the defendant to have acted knowingly. See R.C. 2925.03(A)(2); R.C. 2901.22(B).

Counts Fourteen and Sixteen allege that Carpenter sold or offered to sell Yarris

“fentanyl or a compound, mixture, preparation, or substance containing fentanyl, a

Schedule II controlled substance.” (See, e.g., Doc. No. 136). Accordingly, the State

was required to prove that Carpenter caused Yarris’s death as a proximate result of

knowingly selling or offering to sell fentanyl or a compound containing fentanyl to

Yarris.


                                          -24-
Case No. 13-18-16


         {¶47} Carpenter argues that there is insufficient evidence supporting his

corrupting-another-with-drugs conviction under Count Fifteen and involuntary-

manslaughter conviction under Count Sixteen because “the heroin use [sic]

allegedly distributed by [Carpenter] is not an independently sufficient cause of

Yarris’s death or serious physical harm * * *.” (Appellant’s Brief at 28).7 In support

of his argument, Carpenter relies on Burrage v. United States, 571 U.S. 204, 134
S. Ct. 881 (2014) and State v. Kosto, 5th Dist. Licking No. 17CA54, 2018-Ohio-

1925. In its decision in Kosto, the Fifth District Court of Appeals applied the United

States Supreme Court’s holding in Burrage to conclude that there was insufficient

evidence that the Kosto caused the victim’s death as a proximate result of his

committing or attempting to commit the felony offense of corrupting another with

drugs. Kosto at ¶ 24. In particular, the Fifth District concluded that Kosto’s

involuntary-manslaughter conviction was based on insufficient evidence because

“just as in Burrage, “‘[n]o expert was prepared to say that [the victim] would have

died from the heroin use alone.’” Id. at ¶ 23, quoting Burrage at 890. Likewise, the

Fifth District relied on Burrage to conclude that Kosto’s corrupting-another-with-

drugs conviction was based on insufficient evidence because there was insufficient




7
 Although Carpenter references heroin, a Schedule I drug, in his brief, there is no dispute that the substance
which Carpenter provided Yarris was a mixture of heroin and fentanyl. (See Apr. 25, 2018 Tr., Vol. III, at
399); (State’s Exs., 53, 54). See also State v. Graves, 12th Dist. Clermont No. CA2015-03-022, 2015-Ohio-
3936, ¶ 24 (noting that fentanyl is often mixed with heroin and sold).

                                                    -25-
Case No. 13-18-16


evidence that the victim’s “heroin use per se” caused the victim serious physical

harm. Id. at ¶ 28-29.

       {¶48} In its decision in Burrage, the United States Supreme Court addressed

a federal sentencing-enhancement statute, which imposes “a 20-year mandatory

minimum sentence on a defendant who unlawfully distributes a Schedule I or II

drug, when ‘death or serious bodily injury results from the use of such substance.’”

Id. at ¶ 20, quoting 21 U.S.C. 841(b)(1)(C). The Supreme Court concluded that “at

least where use of the drug distributed by the defendant is not an independently

sufficient cause of the victim’s death or serious bodily injury, a defendant cannot be

liable under the penalty enhancement provision of 21 U.S.C. 841(b)(1)(C) unless

such use is a but-for cause of the death or injury.” Burrage at 218-219.

       {¶49} Here, we part ways with the Fifth District’s application of the

Supreme Court’s holding in Burrage and reject Carpenter’s argument that he cannot

be convicted of involuntary manslaughter or corrupting another with drugs. First,

the Supreme Court’s interpretation of a federal statute is not binding on this court’s

interpretation of Ohio statutes; rather, those interpretations are merely persuasive

authority in interpreting similar Ohio statutes. See State v. Phillips, 27 Ohio St. 2d
294, 298 (1971); State v. Creech, 150 Ohio St. 3d 540, 2016-Ohio-8440, ¶ 31. We

are unpersuaded that the Supreme Court’s holding in Burrage is applicable to this

case. Not only is the federal statute at issue in Burrage different from Ohio’s


                                        -26-
Case No. 13-18-16


corrupting-another-with-drugs and involuntary-manslaughter statutes, but Ohio law

defines causation differently than causation is defined in Burrage. Compare State

v. Irish, 292 Neb. 513, 519-520, 873 N.W.2d 161 (2016) (addressing a state statute

that imposes liability for causing serious bodily injury for driving under the

influence of drugs or alcohol and concluding that Burrage was not instructive

because “Burrage involved statutory interpretation of a federal statute” and “the

statutory causation language in Burrage was ‘results from,’ but in [Irish], the

statute’s causation phrase is ‘proximately causes’”); State v. Burrell, Minn.App.

Nos. A17-1712 and A17-1713, 2018 WL 4391098, *2 (Sept. 17, 2018) (rejecting

the application of the holding in Burrage to a state statute requiring proof that a

defendant proximately caused a victim’s death because “Burrage concerns a

different statute, * * * which expressly applies the but-for cause language”); People

v. Nere, Ill. No. 122566, 2018 WL 4501039, *7 (Sept. 20, 2018) (“This court has

defined criminal causation in terms of a contributing cause standard for over a

century. Nothing in Burrage requires us to abandon that standard, and nothing in

Burrage convinces us that we should abandon that standard.”).

       {¶50} Foremost, the statute at issue in Burrage involved a sentencing-

enhancement statute. See, e.g., State v. Christman, 160 Wash.App. 741, 751-752,

249 P.3d 680 (2011) (“These cases are unhelpful to our analysis, however, because

they involve the distinguishable context of sentencing enhancements.”). See Kosto


                                        -27-
Case No. 13-18-16


at ¶ 24 (acknowledging “that in Burrage, the United States Supreme Court was

interpreting a penalty enhancement provision in a federal statute, not an Ohio

criminal statute”). Unlike the sentencing-enhancement statute at issue in Burrage,

our analysis is focused on the elements of the crimes of involuntary manslaughter

and corrupting another with drugs. The elements of those crimes require a certain

result—that is, causing death or serious physical harm. See Christman at 752 (“By

contrast, where a required element of a federal crime is a certain result, it is a basic

tenet of federal criminal law that the government must prove that the defendant’s

conduct was the legal or proximate cause of the resulting injury.”), citing United

States v. Pineda-Doval, 614 F.3d 1019, 1026-1028 (9th Cir.2010).

       {¶51} Next, it is well established that Ohio law generally defines “cause” in

criminal cases identically to the definition of “proximate cause” in civil cases. See,

e.g., State v. Emerson, 2d Dist. Darke Nos. 2015-CA-24 and 2016-CA-1, 2016-

Ohio-8509, ¶ 24. See State v. Jacobs, 8th Dist. Cuyahoga No. 51693, 1987 WL
10047, *2 (Apr. 23, 1987) (“It is merely a matter of semantics that criminal cases

are ‘cause’ and ‘result’ and civil cases use ‘proximate cause’ and ‘proximate result.’

They mean the same thing. In fact, R.C. 2903.04 (Involuntary Manslaughter) uses

‘proximate result’ to state the offenses.”); State v. Tschuor, 3d Dist. Auglaize No.

2-77-31, 1978 WL 215783, *2 (Oct. 17, 1978) (noting that the proximate-cause

theory of criminal liability is the applicable standard under Ohio’s involuntary-


                                         -28-
Case No. 13-18-16


manslaughter statute). For a criminal defendant’s conduct to be the proximate cause

of a certain result, it must be determined if his or her conduct was the actual and

legal cause of the result. State v. Lovelace, 137 Ohio App. 3d 206, 216 (1st

Dist.1999), citing Lafave & Scott, Criminal Law, Section 35, 249 (1st Ed.1972).

See Burrage at 210 (“When a crime requires ‘not merely conduct but also a specified

result of conduct,’ a defendant generally may not be convicted unless his conduct is

‘both (1) the actual cause, and (2) the “legal” cause (often called the “proximate

cause”) of the result.’”), quoting 1 Wayne R. LaFave, Substantive Criminal Law,

Section 6.4(a), at 464-466 (2d Ed.2003); Christman at 755 (stating that “proximate

cause has two components: cause in fact and legal causation.”); Irish at 520

(“proximate cause includes ‘but for’ causation”); Potee, 2017-Ohio-2926, at ¶ 33

(“‘The term “proximate result” in the involuntary manslaughter statute involves two

concepts: causation and foreseeability.’”), quoting State v. Hall, 12th Dist. Preble

No. CA2015-11-022, 2017-Ohio-879, ¶ 71.

       {¶52} There are several tests for actual causation, the most common of

which is the “but for” test; however, there are circumstances under which the “but

for” test is inapplicable and an act or omission can be considered a cause in fact if

it was a “substantial” or “contributing” factor in producing the result. See Hall at ¶

72-73; Emerson at ¶ 24; Burrage at 215; Christman at 755. See also State v. Wilson,

10th Dist. Franklin No. 03AP-592, 2004-Ohio-2838, ¶ 18 (“The injuries inflicted


                                        -29-
Case No. 13-18-16


by the defendant need not be the sole cause of death, as long as they constitute a

substantial factor in the death.”), citing State v. Johnson, 60 Ohio App. 2d 45, 52 (1st

Dist.1977) (“In homicide cases involving the effect of expert medical testimony as

to the cause of death, the general principle is that the injury need not be proved to

be the direct or sole cause of death, as long as it started a chain of causation which

resulted in or substantially contributed to the death.”), aff’d, 56 Ohio St. 2d 35, 40-

41; Johnson, Cause-In-Fact After Burrage v. United States, 68 Fla.L.Rev. 1727,

1747 (2016) (highlighting Ohio as one of the jurisdictions that does not follow the

“but-for” test to establish cause-in-fact causation), citing State v. Phillips, 74 Ohio

St.3d 72 (1995).     “In other words, a defendant can still be held criminally

responsible where the defendant’s conduct combined with other occurrences to

jointly result in a legal injury.” Hall at ¶ 72. See also Emerson at ¶ 24 (noting that

“an offender’s criminal act does not have to be the sole cause of harm”); State v.

Dunham, 5th Dist. Richland No. 13CA26, 2014-Ohio-1042, ¶ 48 (asserting that

“there may be more than one proximate cause of an injury” and, to satisfy the causal

requirement, cause in fact may be established by proof “that the conduct is a

substantial factor in bringing about the injury”).

       {¶53} The second component of causation—the legal or “proximate”

cause—refers to the foreseeability of the result. See Katz, Martin, & Macke,

Baldwin’s Ohio Practice, Criminal Law, Section 96:4 (3d Ed.2018). See also Hall


                                         -30-
Case No. 13-18-16


at ¶ 71; State v. Bacon, 6th Dist. Lucas No. L-14-1112, 2016-Ohio-618, ¶ 83

(“Proximate cause has been defined as ‘“a direct, natural, reasonably foreseeable

consequence, as opposed to an extraordinary or surprising consequence, when

viewed in the light of ordinary experience.”’”), quoting State v. Burt, 8th Dist.

Cuyahoga No. 99097, 2013-Ohio-3525, ¶ 23, quoting State v. Muntaser, 8th Dist.

Cuyahoga No. 81915, 2003-Ohio-5809, ¶ 26-27; Nere, 2018 WL 4501039, at *7

(proximate cause “means that the result that actually occurs ‘must be enough similar

to, and occur in a manner enough similar to, the result or manner which the

defendant intended (in the case of crimes of intention), or the result or manner which

his reckless or negligent conduct created a risk of happening (in the case of crimes

of recklessness and negligence) that the defendant may fairly be held responsible

for the actual result.’”), quoting 1 LaFave at 630-31. A “‘defendant will be held

responsible for those foreseeable consequences which are known to be, or should

be known to be, within the scope of risk created by his conduct.’” State v. Sabo, 3d

Dist. Union No. 14-09-33, 2010-Ohio-1261, ¶ 25, quoting State v. Losey, 23 Ohio

App.3d 93, 95 (10th Dist.1985). “‘[T]hat means that death [or serious physical

harm] reasonably could be anticipated by an ordinarily prudent person as likely to

result under these or similar circumstances.’” Id., quoting Losey at 95.

       {¶54} We conclude that the Fifth District’s decision in Kosto fails to address

the standard of causation applied to crimes in Ohio. That is, the Fifth District failed


                                         -31-
Case No. 13-18-16


to consider whether the heroin that Kosto provided the victim was a substantial or

contributing factor to the victim’s death or serious physical harm and whether the

resulting harm was foreseeable. See State, v. Vogt, 4th Dist. Washington No.

17CA17, 2018-Ohio-4457, ¶ 101-105 (rejecting the Fifth District’s analysis in

Kosto in favor of other Ohio Courts of Appeal that have concluded that an overdose

is a “reasonably foreseeable consequence” of selling a controlled substance).

Considering the way in which causation (in Ohio) is defined, we conclude that the

State presented sufficient evidence that the compound containing fentanyl that

Carpenter sold Yarris caused Yarris to suffer serious physical harm and caused his

death.

         {¶55} First, when construing the evidence in a light most favorable to the

prosecution, any rational trier of fact could have concluded beyond a reasonable

doubt that the compound containing fentanyl (that Carpenter sold Yarris) caused

Yarris to suffer serious physical harm.        Compare State v. Johnson, 3d Dist.

Crawford No. 3-10-14, 2010-Ohio-6064, ¶ 8 (rejecting Johnson’s argument that his

corrupting-another-with drugs conviction was based on insufficient evidence

“because the State failed to demonstrate that the heroin was the direct cause of [the

victim’s] serious physical harm [since the victim] had multiple drugs in her system

at the time of her overdose, and the medical expert witnesses would not definitely

say the heroin caused the overdose”). Specifically, Carpenter’s conduct in selling


                                        -32-
Case No. 13-18-16


the compound containing fentanyl (to Yarris) was a substantial or contributing

factor in causing Yarris to suffer serious physical harm. Indeed, Dr. Robert Forney

(“Dr. Forney”), the chief toxicologist with the Lucas County Coroner’s Office,

testified that the fentanyl contributed to Yarris’s death. Compare Potee, 2017-Ohio-

2926, at ¶ 35 (concluding that Potee’s corrupting-another-with-drugs conviction

was based on sufficient evidence because the victim “died from ingesting the drugs

purchased from [Potee]”). See also State v. Stewart, 3d Dist. Logan No. 8-17-47,

2018-Ohio-2245, ¶ 28 (concluding that there was sufficient evidence of serious

physical harm because “[t]here was also testimony from the coroner detailing the

serious nature of the harm that results from an overdose, which included death.”).

       {¶56} Moreover, it is generally accepted that “[t]he possibility of overdose

is a reasonably foreseeable consequence of the sale of heroin.” State v. Patterson,

11th Dist. Trumbull No. 2013-T-0062, 2015-Ohio-4423, ¶ 91. See State v. Veley,

6th Dist. Lucas No. L-16-1038, 2017-Ohio-9064, ¶ 30; State v. Wells, 12th Dist.

Warren No. CA2016-02-009, 2017-Ohio-420, ¶ 39, citing Patterson at ¶ 80-95 and

State v. Zusman, 11th Dist. Lake No. 2014-L-087, 2015-Ohio-3218.

       {¶57} Therefore, a rational trier of fact could have found that Carpenter

created a substantial risk of death or a risk of some permanent incapacity by selling

Yarris the compound containing fentanyl, and such act was a contributing cause of

Yarris’s death. Compare Emerson, 2016-Ohio-8509, at ¶ 25 (concluding that


                                        -33-
Case No. 13-18-16


Emerson’s corrupting-another-with-drugs conviction was based on sufficient

evidence because “a reasonable juror could conclude that administration of the

fentanyl to [the victim] * * * created a substantial risk of death and was a

contributing cause of [the victim’s] death.”); Johnson at ¶ 32 (concluding that

Johnson’s corrupting-another-with-drugs conviction was based on sufficient

evidence because “[t]here was testimony that Johnson provided [the victim] with all

of these substances, except the Vicodin, and that [the victim] suffered serious

physical harm as a result of taking these controlled substances”). Thus, under the

facts presented by this case, we conclude that there is sufficient evidence that

Carpenter corrupted Yarris with drugs.

       {¶58} Second, the evidence that Carpenter caused Yarris’s death is even

more compelling based on the way in which the General Assembly drafted Ohio’s

involuntary-manslaughter statute. See, e.g., State v. Chambers, 53 Ohio App. 2d
266, 269 (9th Dist.1977) (“We hold that a proper interpretation of the Ohio statute

necessitates our finding that, in enacting R.C. 2903.04, the legislature intended to

follow the theory of proximate cause rather than the theory of agency as the

underlying basis of criminal responsibility under that statute.”); State v. Dixon, 2d

Dist. Montgomery No. 18582, 2002 WL 191582, *5 (Feb. 8, 2002) (suggesting that

the legislature’s use of the phrase “proximate result” “clearly indicates an intent on

the part of the Ohio legislature to adopt a proximate cause standard of criminal


                                         -34-
Case No. 13-18-16


liability.”). See also State v. Cruse, 1st Dist. Hamilton No. C-811031, 1982 WL
8765, *2 (Dec. 15, 1982) (“The element of proximate cause (or “proximate result”

as in R.C. 2903.04) is not defined in the Ohio Criminal Code, but is taken from civil

negligence law.”).

       {¶59} Likewise, the trial court instructed the jury, without objection, with

Ohio Jury Instruction 417.23 and 417.25 as follows:

            Cause is an act which in a natural and continuous sequence
       directly produces the death and without which it would not have
       occurred.

            Natural consequences. The defendant’s responsibility is not
       limited to the immediate or most obvious result of the defendant’s act.
       The defendant is also responsible for the natural and foreseeable
       results that follow in the ordinary course of events from the act.

            Other causes not a defense. There may be one or more causes of
       an event. However, * * * [i]f a defendant’s act was one cause then
       the existence of other causes is not a defense.

(Apr. 25, 2018 Tr., Vol. III, at 513). (See Doc. No. 136). See also Emerson, 2016-

Ohio-8509, at ¶ 22.

       {¶60} Accordingly, despite the evidence that Yarris’s death was caused by

the combined-drug toxicity of fentanyl and Xanex as the principle agents, we

conclude that the State presented sufficient evidence that Carpenter caused Yarris’s

death as the proximate result of selling Yarris the compound containing fentanyl.

See Emerson at ¶ 23 (stating that “we need not resolve whether Emerson’s singular

act was the only cause of any lethal combination of drugs in [the victim’s] system”).

                                        -35-
Case No. 13-18-16


Stated differently, the State presented sufficient evidence that Carpenter caused

Yarris’s death as the proximate result of selling Yarris the compound containing

fentanyl because “an offender’s criminal act does not have to be the sole cause of

harm” in Ohio. Id. at ¶ 24. Indeed, Dr. Forney informed the jury that it is “very

unusual” for someone to die of ingesting too much Xanex and offered his expert-

medical opinion that the fentanyl contributed to Yarris’s death. See id. at ¶ 23, 25

(noting “that the evidence as to the cause of death does not point to a singular

explanation” but concluding that “administration of the fentanyl to” the victim “was

a contributing cause of [her] death”).     Therefore, we conclude that the State

presented sufficient evidence that the compound containing fentanyl sold by

Carpenter to Yarris was a substantial or contributing factor and cause in fact of

Yarris’s death. See Hall, 2017-Ohio-879, at ¶ 76.

       {¶61} Moreover, that Dr. Forney testified that Yarris’s cause of death was

caused by the combined-drug toxicity of fentanyl and Xanex as the principle agents

does not negate that an ordinarily prudent person could reasonably anticipate that

an overdose death is a likely result of selling substances containing fentanyl. See

Sabo, 2010-Ohio-1261, at ¶ 27 (“While [the victim’s] death was the result of the

effects of taking multiple drugs, and neither expert could pinpoint which exact drug

caused [the victim’s] death, we believe that a fatal consequence was within the

foreseeable scope of risk created by Sabo’s conduct * * *.”); Patterson, 2015-Ohio-


                                       -36-
Case No. 13-18-16


4423, at ¶ 91. See also State v. Shoemaker, 3d Dist. Union No. 14-06-12, 2006-

Ohio-5159, ¶ 68 (concluding that the victim’s “death, resulting from a morphine

overdose, could have reasonably been anticipated by an ordinarily prudent person

as likely to result from Shoemaker’s trafficking in morphine.”).

       {¶62} Further, this court and other appellate jurisdictions in Ohio have

rejected arguments contending that it was unforeseeable for the offender to have

known that the victim had toxic levels of other significant drugs in their system

when the offender provided the drug at issue. See, e.g., Sabo at ¶ 27; Vogt, 2018-

Ohio-4457, at ¶ 105 (“Other Ohio courts have consistently found that the possibility

of an overdose is a reasonably foreseeable consequence of providing a controlled

substance to another.”); Wells, 2017-Ohio-420, at ¶ 39 (“There is nothing

extraordinary or surprising about the manner of [the victim’s] death in relation to

appellant’s actions. Appellant provided drugs to a known drug abuser. The

possibility of an overdose is a reasonably foreseeable consequence of providing a

controlled substance to another.”); Veley, 2017-Ohio-9064, ¶ 25, 30. See also State

v. Luce, 5th Dist. Ashland No. 17 COA 040, 2018-Ohio-3865, ¶ 30 (rejecting Luce’s

argument that the victim’s overdose-death from a compound containing Carfentanil

that Luce provided the victim was not foreseeable since Luce “‘only’ sought to sell

[the victim] heroin” because Luce “was still choosing to engage in the dangerous

and illegal business of street-level trafficking in controlled substances”).


                                         -37-
Case No. 13-18-16


         {¶63} Accordingly, we conclude that an overdose death is a foreseeable

consequence of selling substances containing fentanyl and a rational trier of fact

could have found that Yarris’s death was the proximate result of Carpenter selling

Yarris the compound containing fentanyl. See Sabo at ¶ 30. See also Veley at ¶ 30

(concluding that the victim’s death from a heroin overdose was directly caused by

appellant’s sale of heroin to him and was a foreseeable result of the sale”).

Carpenter’s involuntary-manslaughter conviction is based on sufficient evidence.

         {¶64} Having concluded that Carpenter’s possession-of-heroin, -cocaine,

and -criminal-tools, trafficking, corrupting-another-with-drugs, and involuntary-

manslaughter convictions are based on sufficient evidence, we next address

Carpenter’s arguments that his possession-of-heroin, -cocaine, and -criminal-tools,

trafficking,     corrupting-another-with-drugs,     and    involuntary-manslaughter

convictions are against the manifest weight of the evidence. Velez, 2014-Ohio-

1788, at ¶ 76.

                       Manifest Weight of the Evidence Analysis

         {¶65} The evidence we summarized in our sufficiency-of-the-evidence

analyses supporting Carpenter’s possession-of-heroin, -cocaine, and -criminal-

tools,    trafficking-in-drugs,   corrupting-another-with-drugs,   and   involuntary-

manslaughter convictions is weightier than the evidence against those convictions.

First, regarding Carpenter’s possession convictions, Carpenter makes many of the


                                          -38-
Case No. 13-18-16


same arguments that he makes in his sufficiency-of-the-evidence arguments

challenging his possession convictions. That is, Carpenter argues that, because

there is insufficient evidence that he actually possessed the heroin, cocaine, and

criminal tools, his possession convictions are also against the manifest weight of the

evidence. Notably, Carpenter again ignores the doctrine of constructive possession.

Therefore, the relevant inquiry is whether the weight of the evidence demonstrates

that Carpenter exercised dominion and control over the heroin, cocaine, and

criminal tools. See State v. Hilton, 9th Dist. Summit No. 21624, 2004-Ohio-1418,

¶ 24 (“The arguments * * * that the drugs and other items found may not have

actually belonged to him, are ultimately inconsequential.”); State v. Grundy, 9th

Dist. Summit No. 19016, 1998 WL 852844, *11 (Dec. 9, 1998) (“ownership is

irrelevant when considering whether an individual possessed a substance”).

       {¶66} We conclude that the jury could reasonably infer from the evidence

presented at trial that Carpenter exercised dominion and control over the heroin,

cocaine, and criminal tools. “A jury can make reasonable inferences from the

evidence.” State v. Knight, 10th Dist. Franklin No. 16AP-288, 2016-Ohio-8134, ¶

26. “‘It is permissible for a jury to draw inferences from the facts presented to

them.’” Id., quoting State v. Sanders, 6th Dist. Lucas No. L-96-379, 1998 WL
78787, *3 (Feb. 13, 1998), citing State v. Palmer, 80 Ohio St. 3d 543, 561 (1997).

“‘The weight given to an inference is a question for the trier of fact and will not be


                                        -39-
Case No. 13-18-16


disturbed unless it is such that reasonable minds could not reach such a

conclusion.’” Id., quoting Sanders at *3, citing Palmer at paragraph four of the

syllabus. Based on our discussion of the sufficiency-of-the-evidence supporting that

Carpenter constructively possessed the heroin, cocaine, and criminal tools, the jury

could infer that Carpenter exercised dominion and control over those items. The

evidence supporting that inference is weightier than any evidence that Carpenter’s

possession convictions are against the manifest weight of the evidence because the

weight of the evidence may show that he did not actually possess those items. See

State v. Callender, 10th Dist. Franklin No. 97APA03-391, 1998 WL 22078, *2-4

(concluding that, notwithstanding Callender’s “erroneous suggestion that [he] had

to exclusively possess the crack cocaine,” Callender’s possession conviction was

not against the manifest weight of the evidence because the jury could infer that he

constructively possessed the crack cocaine). Based on the evidence supporting the

inference that Carpenter constructively possessed those items, we cannot say that

the jury lost its way in concluding that Carpenter exercised dominion and control

over the heroin, cocaine, and criminal tools. Therefore, Carpenter’s possession

convictions are not against the manifest weight of the evidence.

       {¶67} Next, although Carpenter contends that his trafficking-in-drugs

convictions under Counts Eight, Eleven, Twelve, and Fourteen are against the

manifest weight of the evidence, his argument pertains to the sufficiency of the


                                       -40-
Case No. 13-18-16


evidence supporting those convictions. See State v. Frye, 3d Dist. Allen No. 1-17-

30, 2018-Ohio-894, ¶ 44 (“Although Frye asserts that he is challenging the weight

of the evidence supporting his convictions * * *, his argument pertains only to the

sufficiency of the evidence supporting those convictions.”). Indeed, the entirety of

his argument that his trafficking convictions are against the manifest weight of the

evidence is that “there was no evidence that [Carpenter] knowingly prepared for

shipment, shipped, transported, delivered, prepared for distribution, or distributed

any illegal narcotics” or that there is “no corroboration” as to who sold Breech

heroin. (Appellant’s Brief at 31). (See also id. at 34). Because Carpenter presented

only a sufficiency-of-the-evidence argument regarding his trafficking convictions,

we decline to conduct a manifest-weight-of-the-evidence analysis on his behalf.

State v. Yoder, 9th Dist. Wayne No. 15AP0017, 2016-Ohio-7428, ¶ 23, citing State

v. Schmitz, 9th Dist. Lorain Nos. 11CA010043 and 11CA010044, 2012-Ohio-2979,

¶ 36 and App.R. 16(A)(7). See State v. Tabassum, 9th Dist. Summit No. 25568,

2011-Ohio-6790, ¶ 5 (“Although, in the statement of his first assignment of error,

Tabassum raises the issue of manifest weight, his arguments pertain only to the

sufficiency of the evidence, and we limit our discussion accordingly.”), citing

App.R. 12(A)(2) and 16(A)(7).

       {¶68} Turning     to   Carpenter’s     corrupting-another-with-drugs     and

involuntary-manslaughter convictions, Carpenter challenges the weight of the


                                       -41-
Case No. 13-18-16


evidence supporting that Breech suffered serious physical harm as alleged under

Count Five and that the compound containing fentanyl that Carpenter provided

Yarris independently caused him to suffer serious physical harm and independently

caused his death as alleged under Counts Fifteen and Sixteen, respectively.

        {¶69} In support of his argument (that his corrupting-another-with-drugs

conviction under Count Five is against the manifest weight of the evidence),

Carpenter argues that the evidence that Breech (1) was not administered Narcan; (2)

“was lucid enough to sign a consent to search her phone”; and (3) “was merely

observed for two hours and then discharged” “upon her admission to the hospital”

weighs against the evidence that Breech suffered serious physical harm.8 That

evidence does not outweigh the evidence we summarized in our sufficiency-of-the-

evidence analysis that Breech suffered serious physical harm. Indeed, that evidence

does little to negate Dr. Bruss’s expert-medical opinion that Breech’s overdose

carried a substantial risk of death or involved some temporary, substantial

incapacity. See Stewart, 2018-Ohio-2245, at ¶ 28. Therefore, we conclude that

Carpenter’s corrupting-another-with drugs conviction under Count Five is not

against the manifest weight of the evidence.




8
 “Narcan is a form of naloxone that is used for the emergency treatment of a known or suspected opioid
overdose.” State v. Hensgen, 12th Dist. Clermont No. CA2017-01-008, 2017-Ohio-8793, ¶ 2, fn. 1.


                                                -42-
Case No. 13-18-16


      {¶70} Finally, Carpenter contends that his corrupting-another-with-drugs

and involuntary-manslaughter convictions are against the manifest weight of the

evidence based on his argument challenging the sufficiency-of-the-evidence that he

cannot be convicted of involuntary manslaughter since there is no evidence that the

compound containing fentanyl independently caused Yarris to suffer serious

physical harm or independently caused his death.        Because we rejected that

argument, Carpenter’s argument that the weight of the evidence that substances

other than the compound containing the fentanyl alone contributed to Yarris’s

serious physical harm and death does not outweigh the evidence that we

summarized in our sufficiency-of-the-evidence argument that Carpenter caused

Yarris to suffer serious physical harm and caused his death. Indeed, there is no

evidence in the record that any other substance caused Yarris to suffer serious

physical harm or caused his death. Consequently, Carpenter’s corrupting-another-

with-drugs and involuntary-manslaughter convictions are not against the manifest

weight of the evidence.

      {¶71} Carpenter’s second and third assignments of error are overruled.

                           Assignment of Error No. I

      The Trial Court erred in its rulings denying Appellant’s [1A]
      Motion to Separate Trials and to Dismiss Indictments, [1B]
      Motion to Dismiss for Improper Venue, and [1C] Motion to
      Suppress, which unfairly prejudiced the Appellant and denied the
      Appellant a fair trial.


                                       -43-
Case No. 13-18-16


         {¶72} In his first assignment of error, Carpenter argues that the trial court

erred by denying his motion to separate trials, motion to dismiss for improper venue,

and motion to suppress evidence.9 Further, although it is not included in the caption

of his assignment of error, Carpenter argues that the cumulative effect of those errors

unfairly prejudiced him and denied him a fair trial. Because Carpenter’s arguments

necessarily involve four separate and distinct issues, we will first address

Carpenter’s separate-trials argument, followed by his dismissal-of-the-indictment

argument, his suppression argument, and then his cumulative-error argument.

                                                  Joinder

         {¶73} Regarding his separate-trials argument, Carpenter argues that the trial

erred by denying his motion to sever or dismiss the superseding indictment because

he “was prejudiced by the joinder of offenses in the two indictments.” (Appellant’s

Brief at 19).10 He contends that he was prejudiced because

         the State of Ohio was able to present evidence of both weaker charges
         (Counts 1-3 and 8-10) and stronger charges (Counts 4-4 and 11-16)
         together and so, the joinder of these separate and distinct weaker and
         stronger evidentiary offenses unfairly prejudiced him.

(Id. at 20).
9
  Carpenter directs this court to consider on appeal the arguments presented in his motion to separate trials,
motion to dismiss for improper venue, motion to suppress evidence, and his closing arguments filed in the
trial court in addition to the arguments presented in his brief. This court will not consider arguments that
were before the trial court that are not properly raised in this court. See App.R. 16(A)(7); State v. Anderson,
5th Dist. Delaware No. 00CAA12039, 2001 WL 967900, *1 (Aug. 24, 2001) (noting that an argument
“merely incoporat[ing] * * * motions made for the trial court” “does not comply with App.R. 16”).
10
   Carpenter asserts that the offenses of which he was charged were joined from two indictments. They were
not. Carpenter was indicted on August 8, 2016 for 13 counts in Case Number16CR0073. (Doc. No. 4).
Later, on August 30, 2016, Carpenter was indicted on the same 13 counts and 3 additional counts in the same
case number. (Doc. No. 15).

                                                    -44-
Case No. 13-18-16



       {¶74} As an initial matter, although Carpenter contends, as part of his

argument, that the trial court should have dismissed the superseding indictment, he

failed to include an argument, which he is required to do by the Rules of Appellate

Procedure, regarding how the trial court erred by not dismissing the superseding

indictment because the offenses should not have been joined. See App.R. 16.

Indeed, dismissal is not one of the remedies provided by the Revised Code or Rules

of Criminal Procedure governing the joinder of offenses. R.C. 2941.23; Crim.R. 8

and 14. Therefore, we will address only whether the trial court erred by denying

Carpenter’s motion for severance. See App.R. 12.

                                Standard of Review

       {¶75} “Joinder is liberally permitted to conserve judicial resources, reduce

the chance of incongruous results in successive trials, and diminish inconvenience

to the witnesses.” State v. Schaim, 65 Ohio St. 3d 51, 58 (1992). See also State v.

McKnight, 107 Ohio St. 3d 101, 2005-Ohio-6046, ¶ 169 (establishing that it is well

settled that the law favors joinder). “But there are limits governing the charging of

multiple offenses in the same indictment.” State v. Jeffries, 1st Dist. Hamilton No.

C-170182, 2018-Ohio-2160, ¶ 49.

       {¶76} Crim.R. 8(A) governs the joinder of offenses in a single indictment.

       This rule provides that “two or more offenses may be charged in the
       same indictment” if the offenses are (1) “of the same or similar
       character;” (2) “based on the same act or transaction;” (3) “based on

                                        -45-
Case No. 13-18-16


       two or more acts or transactions connected together or constituting
       parts of a common scheme or plan,” or (4) “part of a course of criminal
       conduct.”

State v. Kennedy, 1st Dist. Hamilton No. C-120337, 2013-Ohio-4221, ¶ 23, quoting

Crim.R. 8(A). See also R.C. 2941.04.

       {¶77} “Where joinder is not appropriate under Crim.R. 8(A) because the

offenses do not meet at least one of the four joinder requirements, the trial court

should grant a motion to sever, even in the absence of prejudice.” Id. at ¶ 24.

“Whether charges were misjoined in a single indictment in contravention of Crim.R.

8(A) is an issue of law that this court reviews de novo.” Jeffries at ¶ 51, citing

Kennedy at ¶ 24. “De novo review is independent, without deference to the lower

court’s decision.” State v. Hudson, 3d Dist. Marion No. 9-12-38, 2013-Ohio-647, ¶

27.

       {¶78} “If similar offenses are properly joined pursuant to Crim.R. 8(A), a

defendant can still move to sever the charges pursuant to Crim.R. 14 if their

consolidation will prejudice his or her rights.” Schaim, 65 Ohio St. 3d at 58. “If it

appears that a defendant or the state is prejudiced by a joinder of offenses * * *, the

court shall order an election or separate trial of counts * * * or provide such other

relief as justice requires.” Crim.R. 14. “When offenses are correctly joined, a

defendant is not prejudiced by the trial court’s denial of a motion for separate trials

where the evidence for each count would be admissible as evidence of ‘other acts’


                                         -46-
Case No. 13-18-16


with respect to the other counts, or where the evidence for each count is sufficiently

separate and distinct so as not to lead the jury into treating it as evidence of another.”

Jeffries at ¶ 59, citing Schaim at 59.

       {¶79} Generally, we review a trial court’s decision on a motion to sever

under Crim.R. 14 for an abuse of discretion. State v. Kelly, 5th Dist. Delaware No.

17CAA040023, 2018-Ohio-378, ¶ 64, citing State v. Hand, 107 Ohio St. 3d 378,

2006-Ohio-18, ¶ 166.        An abuse of discretion suggests that a decision is

unreasonable, arbitrary, or unconscionable. State v. Adams, 62 Ohio St. 2d 151, 157-

158 (1980).

       {¶80} “However, a defendant’s failure to renew his or her Crim.R. 14

motion for severance at the close of the State’s case or at the close of all evidence

waives all but plain error on appeal.” State v. Howard, 3d Dist. Marion No. 9-10-

50, 2011-Ohio-3524, ¶ 82, citing State v. Miller, 105 Ohio App. 3d 679, 691 (4th

Dist.1995). See also State v. Muller, 3d Dist. Defiance No. 4-11-09, 2012-Ohio-

3530, ¶ 34; Kelly at ¶ 63.       “To demonstrate plain error, the defendant must

demonstrate that the trial court deviated from a legal rule, the error was an obvious

defect in the proceeding, and the error affected a substantial right.” Howard at ¶ 83,

citing State v. Barnes, 94 Ohio St. 3d 21, 27 (2002). “The defendant must also

demonstrate that the outcome of his trial would clearly have been different but for

the trial court’s errors.” Id., citing State v. Waddell, 75 Ohio St. 3d 163, 166 (1996),


                                          -47-
Case No. 13-18-16


citing State v. Moreland, 50 Ohio St. 3d 58. “We recognize plain error ‘“with the

utmost caution, under exceptional circumstances and only to prevent a manifest

miscarriage of justice.”’” Id., quoting State v. Landrum, 53 Ohio St. 3d 107, 110

(1990), quoting State v. Long, 53 Ohio St. 2d 91 (1978), paragraph three of the

syllabus.

                                       Analysis

       {¶81} Carpenter’s offenses were not misjoined in contravention of Crim.R.

8(A). The offenses of which Carpenter was charged are part of a common scheme

or plan. That is, the various acts at issue constituted a part of a common scheme or

plan related to the sale of drugs. Compare State v. Barksdale, 2d Dist. Montgomery

No. 21848, 2008-Ohio-182, ¶ 23 (concluding that the drug offenses were properly

joined because “the various acts at issue constituted parts of a common scheme or

plan” since the acts “were related to drug sales and possession over a couple of

months in which police officers from several jurisdictions had staged drug buys with

the help of a confidential informant”); State v. Martin, 11th Dist. Lake No. 2003-L-

143, 2005-Ohio-688, ¶ 58, 66 (concluding that the drug offenses, which occurred

on “three different dates, involve[ing] three different health care providers, and three

different drugs” “were properly joined in the same indictment” because they were

part “of a common scheme or plan or part of a course of criminal conduct”).




                                         -48-
Case No. 13-18-16


       {¶82} Turning to whether Carpenter was prejudiced by the joinder of the

offenses, the record reveals that Carpenter failed to renew his Crim.R. 14 motion

for severance at the close of the State’s case or at the close of all evidence.

Consequently, Carpenter waived all but plain error on appeal and Carpenter failed

to demonstrate plain error in his argument. The evidence in the record of each crime

is simple and distinct, involving drug and criminal-tools possessions on certain days,

trafficking in certain drugs on certain days, corrupting multiple individuals with

certain drugs on certain days, and causing the death of one of those individuals as

the proximate result of trafficking in one of those types of drugs. Compare State v.

Thomas, 3d Dist. Allen Nos. 1-11-25 and 1-11-26, 2012-Ohio-5577, ¶ 22

(concluding that the trial court did not err by denying Thomas’s motion to sever

because, in part, “the evidence of each crime in each indictment was simple and

distinct, involving controlled drug buys of certain amounts of crack cocaine on

certain days, drug possessions of certain amounts on certain days, and weapons

possessions of certain weapons on certain days”).

       {¶83} Further, the evidence is direct and uncomplicated and, as we

concluded in Carpenter’s second assignment of error, also sufficient to sustain each

verdict of guilty by the jury. See State v. Torres, 66 Ohio St. 2d 340, 344 (“The

evidence in the instant case, however, not only was direct and uncomplicated as to

each indictment, but it also was amply sufficient to sustain each verdict, whether or


                                        -49-
Case No. 13-18-16


not the indictments were tried together.”). See also McKnight, 107 Ohio St. 3d 101,

2005-Ohio-6046, at ¶ 172 (noting that “[t]he strength of the state’s proof ‘establishes

that the prosecution did not attempt to prove one case simply by questionable

evidence of other offenses’” because “the evidence of [McKnight’s] guilt is ‘amply

sufficient to sustain each verdict, whether or not the indictments were tried

together.’”), quoting State v. Jamison, 49 Ohio St. 3d 182, 187 (1990) and Torres at

344; State v. Wilkins, 12th Dist. Clinton No. CA2007-03-007, 2008-Ohio-2739, ¶

16 (rejecting Wilkins’s severance argument “that the cumulatory effect of evidence

made it more likely that a jury would find, based on the volume of evidence, that he

was guilty of the more serious crimes, though those crimes are based allegedly on

ambiguous evidence” because “the evidence against [Wilkins was] not weak and

insubstantial”).

       {¶84} Moreover, the trial court specifically instructed the jury to “consider

each count and the evidence applicable to each count separately, and [to] state [the]

finding as to each count uninfluenced by [the] verdict as to the other count” because

“each count in the indictment constitute [sic] a separate and distinct matter.” (Apr.

25, 2018 Tr., Vol. III, at 514). Compare Thomas at ¶ 24. See Torres at 343 (“We

find no merit in this claim because the jury is believed capable of segregating the

proof on multiple charges when the evidence as to each of the charges is

uncomplicated.”).


                                         -50-
Case No. 13-18-16


       {¶85} For these reasons, Carpenter cannot demonstrate that there was an

obvious defect in the proceedings or that the outcome of his trial would have been

different. Accordingly, the trial court did not commit any error, let alone plain error,

by denying Carpenter’s motion for severance.

                                  Motion to Dismiss

       {¶86} Next, Carpenter argues that the trial court erred by denying his motion

to dismiss the superseding indictment based on improper venue. In particular, he

contends that the trial court should have dismissed the indictment because he was

prejudiced by “the admission of testimony and/or evidence at trial regarding Counts

1, 5, and 14-16 * * * since the alleged activity surrounding those counts occurred

primarily in Hancock County.” (Appellant’s Brief at 21).

                                  Standard of Review

       {¶87} “A motion to dismiss charges in an indictment tests the sufficiency of

the indictment, without regard to the quantity or quality of evidence that may be

produced by either the State or the defendant.” State v. Balo, 3d Dist. Allen No. 1-

10-48, 2011-Ohio-3341, ¶ 35, citing State v. Eppinger, 162 Ohio App. 3d 795, 2005-

Ohio-4155, ¶ 37 (8th Dist.). “A reviewing court must examine the face of the

charging instrument to determine its sufficiency.” Id., citing State v. Egler, 3d Dist.

Defiance No. 4-07-22, 2008-Ohio-4053, ¶ 14, State v. Desote, 3d Dist. Putnam Nos.

12-03-05 and 12-03-09, 2003-Ohio-6311, ¶ 8, and Eppinger at ¶ 37.


                                         -51-
Case No. 13-18-16


       {¶88} An appellate court reviews de novo a trial court’s denial of a motion

to dismiss an indictment. State v. Robertson, 3d Dist. Henry No. 7-14-16, 2015-

Ohio-1758, ¶ 17. As we previously stated, “‘[d]e novo review is independent,

without deference to the lower court’s decision.’” Id., quoting State v. Hudson, 3d

Dist. Marion No. 9-12-38, 2013-Ohio-647, ¶ 27.

                                      Analysis

       {¶89} “‘Venue commonly refers to the appropriate place of trial for a

criminal prosecution within a state.’” Potee, 2017-Ohio-2926, at ¶ 22, quoting State

v. Stone, 12th Dist. Warren No. CA2007-11-132, 2008-Ohio-5671, ¶ 16, citing State

v. Meridy, 12th Dist. Clermont No. CA2003-11-091, 2005-Ohio-241, ¶ 12. “‘While

venue is not a material element of an offense, the State must prove venue beyond a

reasonable doubt unless it is waived by the defendant.’” State v. Young, 9th Dist.

Lorain No. 15CA010803, 2017-Ohio-1400, ¶ 13, quoting State v. Simpson, 9th Dist.

Summit No. 21475, 2004-Ohio-602, ¶ 72. See also Ohio Constitution, Article 1,

Section 10; R.C. 2901.12(A). “Whether the state properly established venue turns

on whether the defendant has a ‘significant nexus’ with the county where the trial

was held.” Potee at ¶ 22, citing Stone at ¶ 16.

       {¶90} Under R.C. 2901.12(A), venue is generally placed in the territory in

which an offense is committed. See State v. Brentlinger, 3d Dist. Allen No. 1-16-

23, 2017-Ohio-2588, ¶ 56. However,


                                        -52-
Case No. 13-18-16


       [w]hen an offender, as part of a course of criminal conduct, commits
       offenses in different jurisdictions, the offender may be tried for all of
       those offenses in any jurisdiction in which one of those offenses or
       any element of one of those offenses occurred.

State v. Armengau, 10th Dist. Franklin No. 14AP-679, 2017-Ohio-4452, ¶ 111,

citing R.C. 2901.12(H). “Offenses ‘committed as part of the same transaction or

chain of events, or in furtherance of the same purpose or objective’ serve as ‘prima

facie evidence of a course of criminal conduct.’” State v. Pearce, 5th Dist. Ashland

No. 17-COA-013, 2017-Ohio-8386, ¶ 16, quoting R.C. 2901.12(H)(3). See also

Armengau at ¶ 112 (noting that “‘a grand jury of one county has authority to indict

on offenses occurring in other counties provided that those offenses are part of a

course of criminal conduct’”), quoting State v. Ahmed, 8th Dist. Cuyahoga No.

84220, 2005-Ohio-2999, ¶ 11.

       {¶91} “Because venue is neither a jurisdictional nor a material element of a

criminal offense, the indictment is only required to contain an allegation that the

offense was committed within the jurisdiction of the court.” Armengau at ¶ 107,

citing State v. Andrews, 148 Ohio App. 3d 92, 95 (10th Dist.2002). “Even when

multiple offenses are alleged in an indictment, an indictment is not rendered invalid

where the ‘place has been stated once therein.’” Id., quoting State v. Williams, 53
Ohio App. 3d 1 (10th Dist.1988), paragraph two of the syllabus.

       “[B]ecause venue is a fact that must be proven beyond a reasonable
       doubt by the State, a pretrial motion challenging venue is not
       appropriate. A defendant may only challenge venue prior to trial if it

                                         -53-
Case No. 13-18-16


      equates to an actual defect in the indictment, for example, if the
      indictment fails to allege venue.”

Young at ¶ 13, quoting State v. Reed, 9th Dist. Medina No. 07CA0026-M, 2008-

Ohio-1880, ¶ 14. See also Simpson at ¶ 73.

      If the indictment is not defective for failure to allege venue, “a
      defendant may only raise the issue of improper venue at trial via a
      Crim.R. 29 motion for acquittal, and may later appeal that decision,
      like any jury determination of fact, based on either the sufficiency of
      the evidence or manifest weight.”

Young at ¶ 13 quoting Simpson at ¶ 74.

      {¶92} On appeal, Carpenter does not challenge the sufficiency or the weight

of the evidence supporting venue. Indeed, Carpenter failed to raise the issue of

improper venue at trial through a Crim.R. 29 motion. Instead, Carpenter argues

only that the trial court should have granted his pretrial motion challenging venue.

Compare Simpson at ¶ 74 (“Therefore, Mr. Simpson’s allegations that the trial court

erred in denying his pretrial motion to quash based on improper venue is completely

meritless. Absent a defect in the indictment, Mr. Simpson may not challenge venue

in that manner.”). Because a pretrial motion challenging venue is improper, we may

review only whether there is an actual defect in the indictment. Young at ¶ 13;

Simpson at ¶ 73. Here, there is not. See Simpson at ¶ 73. The superseding

indictment is not invalid on its face because it alleges the places in which the

offenses allegedly occurred. See State v. Andrews, 148 Ohio App. 3d 92, 2002-Ohio-

787, ¶ 27 (10th Dist.) (concluding that “the indictment contained a sufficient

                                         -54-
Case No. 13-18-16


allegation that the offense was committed within the geographical jurisdiction of the

court to defeat a motion to dismiss based upon improper venue” because the

indictment reflected that the offense allegedly occurred in Franklin County).

Therefore, the trial court did not err by denying Carpenter’s motion to dismiss the

indictment.

                                 Motion to Suppress

       {¶93} Third, Carpenter argues that the trial court erred by denying his

motion to suppress evidence. Specifically, he argues that there was insufficient

evidence of probable cause to issue the search warrants and that evidence of the

illegal searches should be suppressed. This is another argument in which Carpenter

failed to comply with the Rules of Appellate Procedure by presenting the reasons in

support of his contention that the search warrants were issued without sufficient

evidence of probable cause with citations to the authorities, statutes, and parts of the

record on which he relies. See State v. Jackson, 10th Dist. Franklin No. 14AP-670,

2015-Ohio-3322, ¶ 11, quoting App.R. 16(A)(7). However, in the interest of justice,

we will address the merits of Carpenter’s suppression arguments. See State v.

Thomas, 3d Dist. Mercer No. 10-10-17, 2011-Ohio-4337, ¶ 25.

                                 Standard of Review

       {¶94} A review of the denial of a motion to suppress involves mixed

questions of law and fact. State v. Burnside, 100 Ohio St. 3d 152, 2003-Ohio-5372,


                                         -55-
Case No. 13-18-16


¶ 8. At a suppression hearing, the trial court assumes the role of trier of fact and, as

such, is in the best position to evaluate the evidence and the credibility of witnesses.

Id. See also State v. Carter, 72 Ohio St. 3d 545, 552 (1995). When reviewing a

ruling on a motion to suppress, “an appellate court must accept the trial court’s

findings of fact if they are supported by competent, credible evidence.” Burnside at

¶ 8, citing State v. Fanning, 1 Ohio St. 3d 19 (1982). With respect to the trial court’s

conclusions of law, however, our standard of review is de novo, and we must

independently determine whether the facts satisfy the applicable legal standard. Id.,

citing State v. McNamara, 124 Ohio App. 3d 706 (4th Dist.1997).

                                       Analysis

       {¶95} “The Fourth Amendment to the United States Constitution requires

that warrants issue only ‘upon probable cause.’” State v. Gonzales, 3d Dist. Seneca

Nos. 13-13-31 and 13-13-32, 2014-Ohio-557, ¶ 18. “Probable cause ‘means less

than evidence which would justify condemnation,’ so that only the ‘probability, and

not a prima facie showing of criminal activity is the standard of probable cause.’”

Id., quoting State v. George, 45 Ohio St. 3d 325, 329 (1989). “To search for evidence

of a crime there must ‘be a nexus * * * between the item to be seized and criminal

behavior’ as well as ‘cause to believe that the evidence sought will aid in a particular

apprehension or conviction.’” Id., quoting Warden, Maryland Penitentiary v.

Hayden, 387 U.S. 294, 307, 87 S. Ct. 1642 (1967).


                                         -56-
Case No. 13-18-16


       When determining “the sufficiency of probable cause in an affidavit
       submitted to support a search warrant, ‘[t]he task of the issuing
       magistrate is simply to make a practical, common-sense decision
       whether, given all the circumstances set forth in the affidavit before
       him including “veracity” and “basis of knowledge” of persons
       supplying hearsay information, there is a fair probability that
       contraband or evidence of a crime will be found in a particular place.’”

  Id. at ¶ 19, quoting George at paragraph one of the syllabus, quoting Illinois v.

  Gates, 462 U.S. 213, 238-239, 103 S .Ct. 2317 (1983).

       A reviewing court should not conduct a de novo review of [the issuing
       authority’s] determination of probable cause. Rather, “the duty of a
       reviewing court is simply to ensure that the [issuing authority] had a
       substantial basis for concluding that probable cause existed,”
       according “great deference to the [issuing authority’s] determination
       of probable cause” and resolving “doubtful or marginal cases in this
       area * * * in favor of upholding the warrant.”

Id., quoting George at paragraph two of the syllabus.

       {¶96} “In sum, on appeal, when we are reviewing the issuing [authority’s]

determination of probable cause, the review is limited to ensuring that the [issuing

authority] ‘had a substantial basis for concluding that probable cause existed.’” Id.

at ¶ 19, quoting State v. Garza, 3d Dist. Henry No. 7-13-04, 2013-Ohio-5492, ¶ 19,

citing George.

       {¶97} On appeal, Carpenter challenges whether that the affidavits in support

of the August 31, 2015, October 15, 2015, and April 2, 2016 search warrants were

sufficient for the issuing judge to conclude that there was a substantial basis that

probable cause existed. Contrary to Carpenter’s argument, the search-warrant


                                        -57-
Case No. 13-18-16


affidavits contain several references specific to Carpenter, indicating that drugs

were at the residences in question. Compare id. at ¶ 24 (“Despite Gonzales’s

arguments, Detective Armstrong’s affidavit contained several provisions specific to

Gonzales, indicating drugs were at the residence in question.”).

       {¶98} Specifically, the affidavit used in supporting the issuance of the

August 31, 2015 search warrant contains ample information related to law

enforcement’s investigation of Carpenter for illegal-drug activity at 825 South Main

Street, Apartment A, in Fostoria. (See State’s Suppr. Ex. 3). In particular, Officer

Elliott attested that law enforcement received reports that Carpenter was distributing

crack cocaine and heroin in Fostoria; that Carpenter resided at 825 South Main

Street, Apartment A; and that crack cocaine and heroin were being sold from 825

South Main Street, Apartment A.

       {¶99} Likewise, in addition to the information supporting the August 31,

2015 search warrant, Officer Elliott’s affidavit relative to the October 15, 2015

search warrant reflects law enforcement’s continued investigation of Carpenter for

illegal-drug activity in Fostoria subsequent to the execution of the August 31, 2015

search warrant. (See State’s Suppr. Ex. 6). In particular, the affidavit contains a

substantial amount of information that Carpenter was engaging in illegal-drug

activity at Room 14 of the Fostoria Motel. Further, Officer Elliot’s affidavit sets

forth that he observed Carpenter exiting Room 14 of the Fostoria Motel on October


                                        -58-
Case No. 13-18-16


12, 2015 and that he learned (from Breech) that Carpenter sold her heroin at Room

14 of the Fostoria Motel on October 13, 2015.

     {¶100} Finally, Detective Bell’s affidavit used to secure the April 2, 2016

search warrant reflects the drug-evidence discovered as part of the August 31 and

October 15, 2015 search warrants as well as information related to law

enforcement’s continued investigation of Carpenter for drug-related activity since

the October 15, 2015 search-warrant execution.           (See State’s Suppr. Ex. 9).

Detective Bell specifically avers in his affidavit that reliable confidential informants

purchased heroin from Carpenter at 415 1/2 North Main Street in Fostoria in January

2016; that Carpenter took up residence at 621 North Union Street in Fostoria after

he was evicted from 415 1/2 North Main Street on February 4, 2016; that a

confidential informant purchased heroin from Carpenter at 621 North Union Street;

and that law enforcement suspected that Carpenter sold Yarris the heroin which led

to Yarris’s overdose death.

     {¶101} Based on the totality of the circumstances, we conclude that there is

sufficient evidence in the affidavits for the issuing judge to conclude that there was

a substantial basis that probable cause existed. Gonzales, 2014-Ohio-557, at ¶ 26.

Therefore, the trial court did not err by denying Carpenter’s motion to suppress

evidence.




                                         -59-
Case No. 13-18-16


                                  Cumulative Error

       {¶102} Finally, Carpenter argues that the cumulative effect of the trial

courts errors denied him a fair trial.

                                 Standard of Review

       {¶103} “Under [the] doctrine of cumulative error, a conviction will be

reversed when the cumulative effect of errors in a trial deprives a defendant of a fair

trial even though each of the numerous instances of trial court error does not

individually constitute cause for reversal.” State v. Spencer, 3d Dist. Marion No. 9-

13-50, 2015-Ohio-52, ¶ 83, citing State v. Powell, 132 Ohio St. 3d 233, 2012-Ohio-

2577, ¶ 222-224 and State v. Garner, 74 Ohio St. 3d 49, 64 (1995). “To find

cumulative error, a court must first find multiple errors committed at trial and

determine that there is a reasonable probability that the outcome below would have

been different but for the combination of the harmless errors.” State v. Stober, 3d

Dist. Putnam No. 12-13-13, 2014-Ohio-5629, ¶ 15, quoting In re J.M., 3d. Dist.

Putnam No. 12-11-06, 2012-Ohio-1467, ¶ 36.

                                          Analysis

       {¶104} Because we found no error as alleged by Carpenter in his first

assignment of error, the doctrine of cumulative error does not apply. State v.

Bertuzzi, 3d Dist. Marion No. 9-13-12, 2014-Ohio-5093, ¶ 110.

       {¶105} Carpenter’s first assignment of error is overruled.


                                         -60-
Case No. 13-18-16


       {¶106} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                               Judgment Affirmed

SHAW and PRESTON, J.J., concur.

/jlr




                                        -61-